UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2014 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 001-36378 PROFIRE ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 20-0019425 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 321 South 1250 West, Suite 1 Lindon, Utah (Address of principal executive offices) (Zip Code) (801) 796-5127 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes []No [X] As of November 6, 2014 the registrant had 52,807,084 shares of common stock, par value $0.001, issued and outstanding. PROFIRE ENERGY, INC. FORM 10-Q TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of September 30, 2014 (Unaudited) and March 31, 2014 3 Condensed Consolidated Statements of Operations and Other ComprehensiveIncome (Unaudited) for the three and six month periods ended September 30, 2014 and 2013 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for the six month periods ended September 30, 2014 and 2013 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2.Management’s Discussion and Analysis of Financial ConditionAnd Results of Operations 12 Item 3.Quantitative and Qualitative Disclosure about Market Risk 20 Item 4.Controls and Procedures 20 PART II — OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A.Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 6.Exhibits 24 Signatures 25 2 PART I. FINANCIAL INFORMATION Item 1 Financial Information PROFIRE ENERGY, INC. AND SUBSIDIARY Condensed Consolidated Balance Sheets ASSETS September 30, March 31, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Inventories Deferred tax asset Prepaid expenses Total Current Assets PROPERTY AND EQUIPMENT, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Deferred income tax liability Income taxes payable Total Current Liabilities TOTAL LIABILITIES $ $ STOCKHOLDERS' EQUITY Preferred shares: $0.001 par value, 10,000,000 shares authorized: no shares issued and outstanding - - Common shares: $0.001 par value, 100,000,000 shares authorized: 52,650,084 and 47,836,543 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income ) ) Retained earnings Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financials statements. 3 PROFIRE ENERGY, INC. AND SUBSIDIARY Condensed Consolidated Statements of Operations and Other Comprehensive Income (Loss) (Unaudited) For the Three Months Ended For the Six Months Ended September 30, September 30, REVENUES Sales of goods, net $ Sales of services, net Total Revenues COST OF SALES Cost of goods sold-product Cost of goods sold-services Total Cost ofGoods Sold GROSS PROFIT OPERATING EXPENSES General and administrative expenses Research and development Payroll expenses Depreciation expense Total Operating Expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE) Interest expense - ) - ) Gain on disposal of fixed assets - - Other income (expense) ) Interest income Total Other Income (Expense) NET INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE NET INCOME $ FOREIGN CURRENCY TRANSLATION GAIN (LOSS) $ ) $ ) $ ) $ ) TOTAL COMPREHENSIVE INCOME $ BASIC EARNINGS PER SHARE $ FULLY DILUTED EARNINGS PER SHARE $ BASIC WEIGHTED AVERAGE NUMBEROF SHARES OUTSTANDING FULLY DILUTED WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING The accompanying notes are an integral part of these condensed consolidated financials statements. 4 PROFIRE ENERGY, INC. AND SUBSIDIARY Condensed Consolidated Statements of Cash Flows (unaudited) For the Six Months Ended September 30, OPERATING ACTIVITIES Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation expense Gain on disposal of fixed assets - ) Common stock issued for services Stock options issued for services Unrealized foreign exchange gain ) - Changes in operating assets and liabilities: Changes in accounts receivable ) ) Changes in inventories ) ) Changes in prepaid expenses ) ) Changes in deferred tax asset/liability - Changes in accounts payable and accrued liabilities Changes in income taxes payable Net Cash Provided by Operating Activities INVESTING ACTIVITIES Proceeds from disposal of equipment - Purchase of fixed assets ) ) Net Cash Used in Investing Activities ) ) FINANCING ACTIVITIES Stock issued for cash - Stock offering costs ) - Stock issued in exercise of stock options Net Cash Used in Financing Activities Effect of exchange rate changes on cash ) ) NET INCREASE (DECREASE) IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAID FOR: Interest $
